Curia.

The Justice decided correctly. It was immatc* ’n whom the title was. The plaintiff had the possess-i°n ; and the defendant did not set up any claim by way of *249set off for the plaintiff’s use and occupation of the land, hut merely offered to shew the naked fact of title. The absence of the juror is not sufficient cause for reversing the judgment. The examination of the witness was suspended, as soon as the absence of the juror was discovered; and when he re-appeared the examination commenced de novo. He heard all the testimony. It was air inadvertence bn the part of the Court as well as the parties, but no injury resulted from it.
Judgment affirmed, (a)

 Vid. Smith v. Thompson, ante, 221, and note (a)